DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 DEC 2021 has been entered.

Response to Amendment
Examiner notes the amendment filed 16 DEC 2021.  The status of the claims is as follows:
Claims 1 and 3-19 are pending.
Claims 1 and 18 are amended.
Claim 2 is canceled.
Claims 16-17 are withdrawn (with traverse, 16 FEB 2021).
The amendment to Claim 18 overcomes the previous rejection of Claim 18 under 35 U.S.C. 112; this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claim 10 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of applying art, any stamping system disclosed as capable of applying at least one of a group of desired patterns to an optical eyeglass will be considered as reading on Claim 10.
Claim 11 recites the limitation "a shape of the cut eyeglass and mounting data” in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 has no prior reference to a cut eyeglass; therefore “the cut eyeglass” lacks antecedent basis.  Claim 11 further recites the limitation “the as yet uncut eyeglass” in Line 5.  It is unclear whether this is meant to be the same uncut eyeglass mentioned in Line 2 or a different uncut eyeglass.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-9, 11, 12, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘913 (FR 2843913, original and machine translation of record in the application, citations drawn from machine translation) in view of Jiang ‘137 (U.S. PGPub 2008/0023137) and WO ‘338 (WO 2015/040338, of record in the application; Maurice ‘249 [U.S. PGPub 2016/0207249] is a 371 application from this document and is used as translation; all citations in this Office Action for WO ‘338 are taken from Maurice ‘249).
Claim 1 – FR ‘913 teaches a process for marking an optical eyeglass equipped with a surface coating (Page 4, Lines 142-155) comprising the following steps:
detreating by a laser beam (Page 4 Lines 148-149), so as to locally detreat an area of the optical eyeglass (Page 4 Lines 146-147) by removing the surface coating (Page 4 Line 143, varnish is the upper surface layer with an optical glass support beneath) until a lower layer of the eyeglass is reached (Page 4 Lines 146-147, the varnish is destroyed which necessarily exposes the material located beneath e.g. the optical glass support), which layer is located under said coating and made of a material that is different from the surface coating (Page 4 Line 143 e.g. optical glass support), thus forming at least one detreated zone (Page 4 Line 147 indicates stripping of the material by the laser beam; this is held as analogous to detreatment where the original treatment was the application of varnish); and
depositing an ink in the detreated zone in order to form at least one inked pattern (Page 5 Lines 179-182), so that the ink adheres to the lower layer present at the bottom of the detreated zone (Page 6 Lines 207-210; the ink in the detreated zone remains in the detreated zone after treatment with adhesive film 
wherein the detreated zones have an area (any defined zone or region inherently has an area).
FR ‘913 does not teach or suggest the following limitations of Claim 1:
wherein the optical eyeglass includes an interference stack, of the antireflection or interference-mirror type, located between the surface coating and a substrate, said at least one detreated zone passing through the surface coating and the interference stack.
wherein the largest dimension of the area is between 10 micrometers and 500 micrometers.
wherein the detreated zones have a depth of 0.01 micrometers and 10 micrometers to pass through an oleophobic and/or hydrophobic surface coating, and to pass through an optional interference coating without penetrating into the material of the substrate of the optical eyeglass.
Regarding the interference stack, Jiang ‘137 is drawn to the formation of coated optical articles (Abstract), e.g. eyeglass lenses (PG 0050), where the coating comprises e.g. an antireflection coating, a refractive index changing coating, and an abrasion-resistant coating (PG 0083) and an adhesion-promoting compound disposed between the coating and the substrate (PG 0031).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of FR ‘913 to use lenses coated in the fashion of Jiang ‘137, as FR ‘913 wants to treat optical lenses 
Regarding the dimensions of the detreated areas, WO ‘338 discloses that detreated areas may be e.g. 15-30 micrometers in diameter (PG 0169).
Regarding the depth of the detreated areas, FR ‘913 discloses generically that the layer of arbitrary thickness is destroyed in the treated area (Page 4 Lines 146-147, Page 5 Lines 176-178).  Jiang ‘137 discloses an exemplary layer stack commensurate with Claim 1 at PG 0083 and further comprises hydrophobic and/or oleophobic antifouling coatings at PG 0088.  The preferred thickness of the coating is broadly between 100 and 1000 nm (PG 0108).  Detreated zones of specified depth comprising hydrophobic and/or oleophobic layers which are removed in the detreatment are therefore rendered obvious by the teachings of Jiang ‘137 in combination with the other cited references.
Claim 3 – FR ‘913 / Jiang ‘137 / WO ‘338 teaches the process according to claim 1, wherein the detreatment step allows at least two separate detreated zones to be obtained that are arranged in at least one group forming a macroscopic pattern element (WO ‘338 teaches a method of using a laser beam to mark ophthalmic lenses (Abstract), and teaches that its method can be used to mark the surface of a substrate before or after polishing and, alternatively on a surface of a finished lens (Figure 1, PG 0054, PG 0088, particularly PG 0118	).  The marking occurs by laser engraving (PG 0118).  The marking can be used to form desired patterns on the substrate (PG 0112); Selection of the dimensions of the patterns is inherently result-effective with regards to forming a desired mark on the substrate).
Claim 4 – FR ‘913 / Jiang ‘137 / WO ‘338 teaches the process according to claim 1, wherein the ink is deposited in excess and extends beyond said at least one detreated zone, said process furthermore comprising a step of removing the ink that has overflowed from said at least one detreated zone (FR ‘913 Page 6 Lines 207-210). 
Claim 5 – FR ‘913 / Jiang ‘137 / WO ‘338 teaches the process according to claim 5, wherein the removing step is carried out by an adhesive laid flat on the surface coating, said adhesive being removed and taking with it the ink that overflowed from said at least one detreated zone onto said coating (FR ‘913 Page 6 Lines 207-210). 
Claim 7 – FR ‘913 / Jiang ‘137 / WO ‘338 teaches the process according to claim 1, wherein the detreated zones form wells that are separated from one another or at least one detreated zone forms a plurality of adjoining wells that are separated from one another by a protrusion comprising no surface coating (WO ‘338 teaches a method of using a laser beam to mark ophthalmic lenses (Abstract), and teaches that its method can be used to mark the surface of a substrate before or after polishing and, alternatively on a surface of a finished lens (Figure 1, PG 0054, PG 0088, particularly PG 0118).  The marking occurs by laser engraving (PG 0118).  The marking can be used to form desired patterns on the substrate (PG 0112); Selection of the dimensions of the patterns is inherently result-effective with regards to forming a desired mark on the substrate). 
Claim 8 – FR ‘913 / Jiang ‘137 / WO ‘338 teaches the process according to Claim 7, wherein said wells have substantially the same dimensions as those of the laser beam at a point of impact with the surface (WO ‘338 PG 0045, beam diameter 20-50 microns, 30 microns exemplified; PG 0048, engraved spot diameter 15 to 30 microns; the disclosed example that the engraved spot is generally narrower than the beam diameter is not a teaching that it is always narrower.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi
Claim 9 – FR ‘913 / Jiang ‘137 / WO ‘338 teaches the process according to claim 1, wherein the step of depositing the ink in said at least one detreated zone is carried out by pad printing by an inking stamp (FR ‘913 Page 5 Lines 181-182). 
Claim 11 – FR ‘913 / Jiang ‘137 / WO ‘338 teaches the process according to claim 1, comprising a step of establishing a frame of reference of an uncut eyeglass, said step including a step of determining a position of the pattern on the eyeglass taking into account a shape of the cut eyeglass and mounting data, so as to place the pattern in a zone comprised in the outline of the cut eyeglass, the step of creating detreated zones being carried out on the as yet uncut eyeglass (WO ‘338 teaches a method of using a laser beam to mark ophthalmic lenses (Abstract), and teaches that its method can be used to mark the surface of a substrate before or after polishing and, alternatively on a surface of a finished lens (Figure 1, PG 0054, PG 0088, particularly PG 0118) and, further, that the marking can occur during the machining phase of lensmaking (PG 0092).  The marking occurs by laser engraving (PG 0118).  The marking can be used to form desired patterns on the substrate (PG 0112).  WO ‘338 further teaches positioning and blocking the lens and calibrating the positioning prior to engraving (PG 0181-0183).  The choice of location for the mark to be made is result-effective with regards to the optical properties of the finished product (inherently, a mark formed in a portion of a lens substrate that is later removed will not have a lasting optical effect on the finished lens, whereas a mark formed in a portion of a lens substrate that remains after machining and cutting will persist and be visible on the finished lens substrate).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to place optical marks in a fashion commensurate with the desired optical properties of the final optical substrate to be obtained, since it has been held that In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 12 – FR ‘913 / Jiang ‘137 / WO ‘338 teaches the process according to claim 1, wherein the step of depositing the ink is carried out by inkjet printing (FR ‘913 Page 3 Lines 113-120, inkjet expressly disclosed as a technique suitable for use with the invention). 
Claim 15 –FR ‘913 / Jiang ‘137 / WO ‘338 teaches the process according to claim 12, wherein when the detreated zone formed by a plurality of points of impact of the laser comprises a thinned zone at least one dimension of which is smaller than those of an ink droplet deposited on the material of the bottom of said thinned zone, the excess ink is removed with suitable removing means (FR ‘913 Page 6 Lines 207-210, the excess ink is removed).   Examiner notes that FR ‘913 does not expressly teach the dimensions of the detreated zone or the droplets applied thereto.  Since the reference anticipates removal of the ink with no limitations on the pattern or the droplet size, it necessarily anticipates the narrower removal of the ink under the conditions claimed herein.
Alternatively, Examiner notes that the removal of the ink is based on the dimensions being met; none of Claims 1, 12, or 15 expressly require the formation of a pattern commensurate with the claimed dimensions.  This makes the ink removal step of Claim 15 a contingent limitation.  With reference to MPEP 2111.04(II), “[t] he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  For example, assume a method Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser
Claim 18 – FR ‘913 / Jiang ‘137 / WO ‘338 teaches the process according to claim 1, wherein the interference stack is separated from the substrate by one or more varnishes (Jiang ‘137 PG 0031, adhesion-promoting compound disposed between antireflection coating and substrate). 
Claim 19 – FR ‘913 / Jiang ‘137 / WO ‘338 teaches the process according to claim 9, wherein the inking stamp is dimensioned to cover at least the entirety of the pattern created by the at least one detreated zone created on the surface of the optical eyeglass (FR ‘913 Page 5 Lines 181-182).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over FR ‘913 / Jiang ‘137 / WO ‘338 as applied to Claim 4 above, and further in view of Madigan ‘818 (U.S. PGPub 2011/0293818).
Claim 6 – FR ‘913 / Jiang ‘137 / WO ‘338 teaches the process according to claim 4, but does not teach or suggest wherein the ink is hardened after deposition, by drying, polymerisation or thermosetting, and the step of removing the excess ink is carried out when said ink is still liquid or soft.   Madigan ‘818 is drawn to the application of inks to substrates (e.g. PG 0093), wherein the substrate is not particularly limited.  The ink may be applied as e.g. a liquid (PG 0014, 0052), and then dried or thermoset (PG 0052).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of FR ‘913 / Jiang ‘137 / WO ‘338 to use an ink capable of undergoing a phase change after deposition as suggested by Madigan ‘818, as FR ‘913 / Jiang ‘137 / WO ‘338 wants to form a permanent ink deposit on a substrate and Madigan ‘818 teaches that applying a liquid ink which then solidified after deposition is a known way to form a permanent ink prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); MPEP 2144.04(IV)C.  Choosing to remove the excess ink while liquid or soft, e.g. before the hardening of the ink, is a selection of which order these two steps are performed in.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over FR ‘913 / Jiang ‘137 / WO ‘338 as applied to Claim 9 above, and further in view of Oakley ‘073 (U.S. PGPub 2008/0273073).
Claim 10 – FR ‘913 / Jiang ‘137 / WO ‘338 teaches the process according to Claim 9, but does not teach or suggest a step of determining the inked pattern from a list of at least two different inked patterns, the dimensions of the inking stamp being such that said inking stamp deposits the ink so as to form a similar print for at least two inked patterns of said list.  Oakley ‘073 is drawn to applying ink compositions to ophthalmic lenses in desired patterns, aligned specifically to the lens (Abstract).  The reference further discusses that various images may be applied to the lens via the stamping means (PG 0041) and that the stamping means may be of variable shape (PG 0041, flexible, deformable, inflatable).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of FR ‘913 / Jiang ‘137 / WO ‘338 to use the stamping means of Oakley ‘073 to deposit selected marks onto the surface of substrates, as FR ‘913 / Jiang ‘137 / WO ‘338 teaches using stamping means to apply ink to optical lenses and Oakley ‘073 teaches means for applying preselected ink marks to optical lenses.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘FR ‘913 / Jiang ‘137 / WO ‘338 as applied to Claim 12 above, and further in view of Rinko ‘955 (U.S. PGPub 2013/0063955).
Claim 13 – FR ‘913 / Jiang ‘137 / WO ‘338 teaches the process according to claim 12, wherein the detreated zones form wells that are separated from one another or at least one detreated zone forms a plurality of wells (WO ‘338 teaches a method of using a laser beam to mark ophthalmic lenses (Abstract), and teaches that its method can be used to mark the surface of a substrate before or after polishing and, alternatively on a surface of a finished lens (Figure 1, PG 0054, PG 0088, particularly PG 0118).  The marking occurs by laser engraving (PG 0118).  The marking can be used to form desired patterns on the substrate (PG 0112).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of FR ‘913 to perform the detreatment and inking of FR ‘913 in a pattern obtained by the teachings of WO ‘338; FR ‘913 wants to perform local etching and inking operations on optical substrates comprising coatings, and WO ‘338 teaches formation of engraving patterns comprised of multiple detreated spots.  Selection of the dimensions of the patterns is inherently result-effective with regards to forming a desired mark on the substrate).  FR ‘913 / Jiang ‘137 / WO ‘338 do not teach or suggest wherein one single ink droplet is deposited per well.  Rinko ‘955 is drawn to the formation of laminate structures with embedded cavities (Abstract) and PG 0115 discloses the formation of a glass substrate with a lacquer coating thereon, said lacquer coating having a surface relief pattern thereon (PG 0115).  Fill ink may desirably be applied to the relief pattern (e.g. PG 0119), and the droplet size may be chosen such that 
Claim 14 – FR ‘913/ Jiang ‘137 / WO ‘338 / Rinko ‘955 teaches the process according to claim 13, wherein the at least two adjacent wells include an ink of different colour (Rinko ‘955 PG 0119 discloses the use of a transparent, optically clear ink to match the substrate and then alternatively discloses a colored ink; if the substrate is transparent and optically clear, colored ink is by definition a different color from the substrate).

Response to Arguments
As indicated above, the rejection of Claim 18 under 35 U.S.C. 112(b) is withdrawn in view of the amendment thereto.
The remainder of Applicant's arguments filed 16 DEC 2021 have been fully considered but they are not persuasive.
Applicant argues (Pages 5-7) that none of the cited references teach all the cited limitations of Claim 1.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner maintains that the totality of references teaches or suggests every limitation of Claim 1 as amended for the reasons presented above.  In particular, Examiner notes that the largest dimension of the detreated area is rendered obvious by WO ‘338 (PG 0169, 15-30 micrometer diameter of ablated spots) and that the thickness of the coating is rendered obvious by Jiang ‘137 at PG 0108 (100-1000 nm).
Applicant argues (Page 7) that other cited references do not address the previously alleged deficiencies.  Examiner notes that the alleged deficiencies are addressed by the combination of FR ‘913 / Jiang ‘137 / WO ‘338 as discussed above; therefore, other references are not required to address it further.
Applicant makes no specific argument for the patentability of any dependent claim other than the dependence from an allegedly patentable Claim 1.  As Claim 1 is not held as patentable at the present time, no dependent claim can be allowable solely on that basis.  In the absence of further arguments specifically distinguishing a dependent claim over the cited prior art, Examiner maintains the propriety of the rejections of the dependent claims for the reasons cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                  

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712